Citation Nr: 0722520	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1995, with prior active service totaling two years, 
six months, and twenty-one days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, denying increased 
(compensable) ratings for the veteran's service-connected 
right and left knee disorders.  By additional rating action 
in August 2005, the RO increased the rating assigned for 
chondromalacia of the right knee from 0 to 10 percent, 
effective from the date of receipt in June 2004 of the 
veteran's claim for increase, and also increased the rating 
assigned for chondromalacia of the left knee from 0 to 10 
percent, effective from June 2004.  

Notice is taken that additional documentary evidence was 
received by the Board in November 2005 and in May and June 
2006, following the RO's certification of the appeal to the 
Board in November 2005, but without a waiver of initial RO 
review.  These items of evidence, individually and 
collectively, have no direct bearing on the outcome of the 
claims for increase herein presented for appellate review, 
and, as such, remand to obtain such review or action to 
solicit a waiver for RO review is not deemed necessary.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate these claims.

2.  The veteran's service-connected disabilities of the right 
and left knees are currently manifested by a ten degree loss 
of right knee flexion and a five degree loss of left knee 
flexion, and crepitus on repetitive motion, but with normal 
extension; indicia of ankylosis, subluxation, instability, 
semilunar cartilage abnormality, tibia or fibular impairment, 
or genu recurvatum, are absent.  

3.  The existence of pain or functional loss of either knee, 
particularly that affecting range of motion, is not 
objectively demonstrated. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5003, 5260, 5261 (2006); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991); VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5003, 5260, 5261 (2006); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered in 
early 2006 by the United States Court of Appeals for Veterans 
Claims (Court) in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letter of July 2004.  The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claims at issue in November 2004 
in accord with Pelegrini.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increase, including 
establishing a rating, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the rating.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court's holding that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the particular Dingess element 
pertaining to effective dates would not have operated to 
alter the outcome with respect to either claim for increase 
for knee disablement where the preponderance of the evidence 
is against a grant of any additional compensation for the 
claimed disabilities.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In addition, the Board finds it noteworthy 
that the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Dalton, 21 Vet. App. at 30.  In view of the foregoing, 
the Board cannot conclude that this defect in notice affected 
the essential fairness of the adjudication, and therefore, 
the presumption of prejudice is rebutted.  Id., at *10.  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
veteran has denied having received any medical examination or 
treatment, be it from VA or any other source, for either knee 
disability since he was last evaluated by VA medical 
personnel in 1996.  The record reflects that the veteran was 
afforded a VA medical examination during the course of the 
instant appeal.  Findings therefrom are found to be detailed 
and comprehensive in scope, notwithstanding the fact that the 
veteran's claims folder was not made available to the VA 
examiner.  Inasmuch as no VA or non-VA medical treatment for 
either knee disability is alleged or shown to have been 
received over the past eleven years, the failure to provide 
the claims folder to the examiner is not found to have in any 
way tarnished or diminished the reliability of the clinical 
data and opinions offered by the VA examiner and is thus 
viewed as harmless error.  Notice is also taken that that 
review of the claims file in the context of a claim for an 
increased rating of a service-connected disability is only 
required where necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95, 
61 Fed. Reg. 10064 (1996).  Given that there is ample 
competent evidence of record to render an appellate decision, 
there is no duty to provide any further examination or to 
obtain any additional medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

In this case, service connection for chondromalacia of both 
knees was established by RO action in February 1996, at which 
time a single, 0 percent rating was assigned under 38 C.F.R. 
§ 4.71a, DC 5099-5024.  Claims for increase, on which the 
current appeal is based, were filed in June 2004, and by 
rating action in November 2004, separate 0 percent 
evaluations were assigned for what was characterized as 
chondromalacia of the right and left knees under DC 5024-
5257.  Further RO action in August 2005 led to the assignment 
of 10 percent ratings for chondromalacia of each knee, 
effective from June 2004, under DC 5099-5024.  

Tenosynovitis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.

38 C.F.R. § 4.71a, DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  A 
20 percent rating is warranted for leg flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2006).

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  Moderate knee impairment warrants a 
20 percent rating, and where there is severe knee impairment, 
so caused, a 30 percent evaluation is assignable.  Id.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), the VA's 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, multiple ratings may 
be assigned under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if 
the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board also notes that the VA General Counsel held in 
VAOPGCOREC 9-2004, 69 Fed. Reg. 59990 (2004), that separate 
ratings under DCs 5260 and 5261 may be assigned for 
disability of the same joint.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258.

On a VA joints examination in August 2004, there was shown to 
be right knee flexion to 130 degrees and left knee flexion to 
135 degrees, with extension of both knees to 0 degrees.  
There was minimal crepitus with four repetitions of flexion 
and extension.  Pain, edema, swelling, inflammation, and 
tenderness were denied or otherwise not indicated.  Thee was 
no arc pain on motion, fatigue, weakness, impaired endurance, 
or lack of coordination.  Vascular and neurological 
evaluations of the lower extremities were symmetric and 
intact.  Lachman, drawer, pivot, McMurray, and valgus/varus 
stress testing of each knee was negative.  There was a 
positive grind test for chondromalacia patellae.  No atrophy 
of the quadriceps muscle was in evidence; calf circumference 
was 39.5 centimeters on the right and 39 centimeters on the 
left.  In the examiner's opinion, range of motion and joint 
function were not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repeated use. 

Radiographic studies identified symmetric medial joint line 
narrowing, with sclerosis and rounded tibial spines.  Lateral 
knee projections were noted to show no significant osseous or 
articular abnormalities, although there was noted to be 
bilateral patellar lateralization without significant 
patellofemoral joint line changes.  

On the basis of the clinical and radiological findings, the 
VA examiner in August 2004 offered diagnoses of 
chondromalacia patellae of the right and left knees, without 
subluxation or instability.  

In all, the record does not identify a compensable limitation 
of motion of the right or left knee in association with 
tenosynovitis or an arthritic process of either knee, 
although a limitation of flexion of each knee is shown, such 
as to warrant the assignment of a 10 percent schedular 
evaluation under DC 5024-5003.  See 38 C.F.R. § 4.71a, DCs 
5003, 5260, 5261.  There is no limitation of extension and 
the degree of limitation of flexion shown falls far short of 
what is required for ratings in excess of 10 percent under DC 
5260 for either knee.  Consideration has been given to 
VAOPGCPREC 9-2004, but the reported degrees of limitation of 
motion do not support separate compensable ratings for either 
knee based upon limitation of flexion and extension.  There 
is otherwise no showing of ankylosis, recurrent subluxation, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum, as might warrant 
the assignment of a separate rating for disability unrelated 
to tenosynovitis or arthritic involvement, with associated 
limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 
5258, 5259, 5262, 5263; see also VAOPGCPREC 23-97; VAOPGRPREC 
9-98.  

With respect to the 10 percent evaluations in effect for 
chondromalacia, as rated by analogy to the criteria for 
tenosynovitis/arthritis and resulting limitation of motion, 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca are for application, 
but do not under the facts of this case permit the assignment 
of any higher schedular evaluation.  It is evident from the 
VA examination data compiled in August 2004 that no pain or 
functional loss was objectively demonstrated, with the 
examiner specifically finding that there was no arc pain 
motion, fatigue, weakness, impaired endurance, or lack of 
coordination.  Moreover, the examiner noted with 
particularity that repetitive motion did not affect range of 
motion or knee joint function.  To that extent, there is no 
basis to increase the 10 percent ratings assigned for right 
and left knee disabilities per 38 C.F.R. §§ 4.40, 4.45, 4.59 
or DeLuca.

Notwithstanding the veteran's complaints of pain, swelling, 
and stiffness, which he alleges are aggravated by exertional 
activities associated with his employment as a an instructor 
in the junior reserve officer training corps program, the 
medical evidence presented does not denote a level of 
severity of ether knee disorder in excess of that 
contemplated by the assigned 10 percent rating for each.  To 
that extent, his contentions to the contrary are 
unsubstantiated.  

In all, a preponderance of the evidence is against each of 
the claims for increase presented by this appeal and, that 
being the case, the provisions of 38 U.S.C.A. § 5107 as to 
the resolution of reasonable doubt in the veteran's favor are 
not for application.  The benefits sought on appeal must 
therefore be denied.  




ORDER

A schedular rating in excess of 10 percent for chondromalacia 
of the right knee is denied.

A schedular rating in excess of 10 percent for chondromalacia 
of the left knee is denied.



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


